Citation Nr: 0306367	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids with 
constipation, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for hearing loss 
in the right ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant 




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971, and from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for an increased 
rating for hemorrhoids with constipation and for hearing loss 
in the right ear.


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected hemorrhoids with constipation and for 
hearing loss in the right ear.  A review of the record 
discloses that the most recent Department of Veterans Affairs 
(VA) examination, conducted in June 2001, revealed the 
presence of hemorrhoids that were reducible.  The Board also 
notes that blood tests demonstrated anemia, which the 
examiner stated could be due to the bleeding from 
hemorrhoids.  The veteran claims that his hearing acuity has 
diminished since the audiometric test conducted in June 2001.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the law it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, for these reasons, a remand is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for hemorrhoids and 
hearing loss in the right ear since 2001.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded 
VA surgical and audiometric examinations  
to determine the current nature and 
extent of his hemorrhoids and hearing 
loss disabilities, respectively.  All 
necessary tests, to include laboratory 
testing, should be performed.  The claims 
folder should be made available to the 
examiners in conjunction with the 
examinations.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The attention of the RO is also directed 
to the regulations issued by the VA in 
August 2001 to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The amendments were 
effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which became effective 
August 29, 2001.

Following completion of the above, the RO should review the 
evidence and determine whether the benefits sought may be 
granted to the veteran's satisfaction.  If not, he and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




